Citation Nr: 0208201	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
residuals of an injury to the left fourth toe, to include 
extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1948 to 
September 1953.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2001, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, so that additional procedural and 
evidentiary development could be undertaken with respect to 
the veteran's claim of for a compensable initial rating for 
residuals of an injury of the left fourth toe.  Included 
among the remand instructions was a request for the RO to 
arrange for the veteran to undergo VA orthopedic and 
neurological examinations.  While the record reflects that 
the veteran underwent a VA foot examination by a nurse 
practitioner in August 2001, it is evident that no 
neurological evaluation was attempted.  

It is noted that, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its remand.  Id.  

Inasmuch as the failure to furnish the veteran a neurological 
examination is found to represent a Stegall violation, 
corrective action is required, to include the performance of 
a VA neurological examination and readjudication of the claim 
for a compensable initial rating.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this matter is 
REMANDED to the RO for the following:

1.  The RO should advise the veteran in 
writing that he may submit additional 
information and evidence in support of 
his claim for initial rating of residuals 
of an injury to the left fourth toe.  
Such may include lay or medical evidence 
regarding the nature and severity of such 
disorder from July 1999 to the present.

2.  The RO must obtain all pertinent 
records of inpatient and outpatient 
medical treatment, not already on file, 
that were compiled by VA from July 1999 to 
the present.  Such records, once obtained, 
must then be added to the claims folder.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
neurological examination for the purpose 
of ascertaining the nature and severity of 
his service-connected residuals of an 
injury of the left fourth toe.  The 
veteran's claims folder in its entirety is 
to be furnished to the examiner prior to 
any evaluation of the veteran for use in 
the study of this case.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well as 
a comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including X-
rays, must also be accomplished if deemed 
warranted by the examiner.  All 
established diagnoses pertaining to the 
left fourth toe are then to be fully set 
forth. 

(a)  The examiner should be asked to 
describe the condition of the left fourth 
toe from a neurological standpoint, noting 
any neurological abnormality referable to 
the service-connected residuals of an 
injury of the left fourth toe.

(b)  If neurological impairment is noted, 
the nerve affected, as well as all 
pertinent manifestations, must be fully 
noted.

(c)  The examiner should note whether any 
nerve involvement results in complete or 
incomplete paralysis, and, if incomplete 
paralysis is found, whether such paralysis 
is mild, moderate, or severe in degree.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.
4.  Thereafter, the RO should review the 
report of the requested VA neurological 
examination to ensure that it comports 
with the Board's request.  If any 
deficiency is noted, the RO should return 
the report to the examiner for correction 
of the deficiency.
5.  Lastly, the RO should readjudicate the 
issue of the veteran's entitlement to an 
initial rating in excess of 0 percent for 
his service-connected residuals of an 
injury of the left fourth toe, on the 
basis of all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 2000 
and its implementing regulations, as well 
as Fenderson v. West, 12 Vet. App. 119 
(1999).    
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


